DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection and/or objection made in the previous Office Action and not repeated below is hereby withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities: the phrase “abrasive basting” needs to be amended to -- abrasive blasting -- in line 4 of claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 recites the limitation "abrasive blasting abrasive" in line 2 of claim 18.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 depends from claim 1, and claim 1 has been amended to include “aluminum oxide in the range of 0.5 wt% to 10 wt%”; claim 2 contains the exact same recitation, and thus it does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0371116 to Hojaji et al. (hereinafter Hojaji), in view of U.S. Patent Application Publication No. 2004/0251329 to Hsu et al. (hereinafter Hsu).

With respect to claim 1, Hojaji discloses glass microspheres comprising about 30 to 85wt% of SiO2, about 2-30 wt% of Al2O3, and about 2-30 wt% of other metal oxides such as Fe2O3 (Hojaji [0035]); thus, the reference discloses substantially overlapping concentration ranges of SiO2, Fe2O3, and Al2O3 with the ones instantly claimed. MPEP prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Hojaji also discloses the presence of about 4-12 wt% of metal oxides such as Li2O, Na2O, K2O, Cs2O (Hojaji [0035]), and this is taken to read on the claimed “fluxing compounds” in the range of 0-25wt%. Nevertheless, the disclosure of a compound reading on fluxing compound is not required because the claimed language has fluxing compound in an amount of “0” to 25%. 
Hojaji discloses a density of about 0.1-2.2 g/cc ([0035]) and in an embodiment, the disclosed density is 2.4 g/cc ([0148]). With respect to the claimed density of 2.5-3.5 g/cc, it should be noted that the disclosure of the reference is taken to render the claimed density obvious due to the fact that according to MPEP 2144.05 “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). This is also in light of the fact that Hojaji discloses that modification of density, i.e. an increase or decrease on it, is possible through the control of the gas volume during the production process ([0213]).
The use of said microspheres as abrasive blasting media is expected to follow from the composition/product of the reference considering the fact that Hojaji teaches microspheres rendering the claimed composition and density obvious, and substantially similar compositions/products cannot have mutually exclusive characteristics. 

With respect to claim 2, as noted above in the rejection of claim 1, Hojaji discloses the presence of about 2-30 wt% of Al2O3 ([0035]) which overlaps with the claimed amount of 0.5-10 wt%.

With respect to claim 4, as noted above in the rejection of claim 1, Hojaji also discloses the presence of metal oxides such as Li2O, Na2O, K2O, Cs2O ([0035]).

	With respect to claims 5 and 6, Hojaji renders the claimed ratios of 3:4 to 4:1 and 3:4 to 3:1, as claimed in claims 5 and 6 respectively, obvious considering the disclosure of Hojaji on the content of SiO2 and Fe2O3. Hojaji discloses about 30 to 85wt% of SiO2, and about 2-30 wt% Fe2O3 ([0035]). MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 8, Hojaji discloses that the glass microspheres comprises about 2-30 wt% Fe2O3 ([0035]) which has overlapping with the claimed range of 20-45 wt%. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	With respect to claim 9, Hojaji discloses the presence of metal oxides such as Li2O, Na2O, K2O, Cs2O in an amount of about 4-12 wt% ([0035]); moreover, Hojaji discloses an amount of less than 4 wt% of sodium oxide ([0021]). Thus, the reference renders sodium oxide in a range of 2-10 wt% obvious. 

	With respect to claim 10, Hojaji discloses glass microspheres comprising about 30 to 85wt% of SiO2, about 2-30 wt% of Al2O3, about 4-12 wt% of metal oxides such as as Li2O, Na2O, K2O, Cs2O, and about 2-30 wt% of other metal oxides such as Fe2O3 ([0035]). Thus, the reference discloses substantially overlapping concentration ranges of SiO2, Fe2O3, Al2O3, and metal oxides which read on the claimed “fluxing compounds”, with the ones instantly claimed. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Hojaji discloses a density of about 0.1-2.2 g/cc ([0035]) and in an embodiment, the disclosed density is 2.4 g/cc ([0148]). With respect to the claimed density of 2.5-3.5 prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). This is also in light of the fact that Hojaji discloses that modification of density, i.e. an increase or decrease on it, is possible through the control of the gas volume during the production process ([0213]).
The use of said microspheres as abrasive blasting media is expected to follow from the composition/product of the reference considering the fact that Hojaji teaches microspheres rendering the claimed composition and density obvious, and substantially similar compositions/products cannot have mutually exclusive characteristics. Nevertheless, and assuming arguendo, the use of glass as grinding media has been known as that disclosed by Hsu (Hsu, abstract). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have considered the use of the glass microspheres of Hojaji as grinding media (i.e. blasting media) motivated by the fact that glass materials has been known as grinding media as that taught by Hsu.

	With respect to claim 11, as noted above in the rejection of claim 10, Hojaji also discloses the presence of metal oxides such as Li2O, Na2O, K2O, Cs2O ([0035]).

With respect to claim 12, Hojaji discloses that the glass microspheres comprises about 2-30 wt% Fe2O3 and about 30 to 85wt% of SiO2 ([0035]) which has overlapping with the claimed concentration ranges. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hojaji et al. in view of Hsu et al. (hereinafter Hojaji in view of Hsu) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2017/0226066 to Ito et al. (hereinafter Ito).
	The combination of Hojaji in view of Hsu discloses a glass microspheres rendering obvious the claimed components of silica, alumina and iron oxide in, at least, overlapping ranges of concentration; the combination of references also renders the claimed density obvious as well as the use of the disclosed glass microspheres as grinding media or blasting media. However, said combination does not disclose or render obvious the presence of zirconium oxide in an amount of 0.5-10 wt% in the glass. 
	Ito, drawn to a glass material comprising silica and alumina (Ito, throughout the reference, in particular, abstract), specifically discloses that zirconium oxide used in glass in an amount of 10wt% or less preferably 5wt% or less improves the heat resistance and surface hardness of the glass material (Ito, [0071]).
2 in the glass composition of Hojaji motivated by the fact that zirconium oxide used in an amount of less than 10wt%, preferably less than 5wt% has been known to improve the heat resistance and surface hardness of a glass composition/material as that taught and shown by Ito.  

Claims 13-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0371116 to Hojaji et al. (hereinafter Hojaji), in view of U.S. Patent Application Publication No. 0251329 to Hsu et al. (hereinafter Hsu), and additionally in view of U.S. Patent Application Publication No. 2017/0226006 to Ito et al. (hereinafter Ito). 

With respect to claim 13, Hojaji discloses glass microspheres comprising about 30 to 85wt% of SiO2, about 2-30 wt% of Al2O3, and about 2-30 wt% of other metal oxides such as Fe2O3 (Hojaji [0035]); thus, the reference discloses substantially overlapping concentration ranges of SiO2, Fe2O3, and Al2O3 with the ones instantly claimed. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
2O, Na2O, K2O, Cs2O ([0035]), and this is taken to read on the claimed “fluxing compounds” in the range of 1-14wt%. 
Hojaji discloses a density of about 0.1-2.2 g/cc (Hojaji [0035]) and in an embodiment, the disclosed density is 2.4 g/cc ([0148]). With respect to the claimed density of 2.5-3.5 g/cc, it should be noted that the disclosure of the reference is taken to render the claimed density obvious due to the fact that according to MPEP 2144.05 “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). This is also in light of the fact that Hojaji discloses that modification of density, i.e. an increase or decrease on it, is possible through the control of the gas volume during the production process (Hojaji [0213]).
The use of said microspheres as abrasive blasting media is expected to follow from the composition/product of the reference considering the fact that Hojaji teaches microspheres rendering the claimed composition and density obvious, and substantially similar compositions/products cannot have mutually exclusive characteristics. Nevertheless, and assuming arguendo, the use of glass as grinding media has been known as that disclosed by Hsu (Hsu, abstract). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have considered the use of the glass microspheres of Hojaji as grinding media (i.e. blasting media) motivated by the fact that glass materials has been known as grinding media as that taught by Hsu.

Ito, drawn to a glass material comprising silica and alumina (Ito, throughout the reference, in particular, abstract), specifically discloses that zirconium oxide used in glass in an amount of 10wt% or less preferably 5wt% or less improves the heat resistance and surface hardness of the glass material (Ito, [0071]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the combination of Hojaji in view of Hsu in order to incorporate an amount of less than 10wt%, preferably less than 5wt% of ZrO2 in the glass composition of Hojaji motivated by the fact that zirconium oxide used in an amount of less than 10wt%, preferably less than 5wt% has been known to improve the heat resistance and surface hardness of a glass composition/material as that taught and shown by Ito.  
Considering the fact that the content of aluminum oxide as that taught by Hojaji is 2-30mass% and the content of zirconium oxide is less than 10wt%, preferably less than 5wt%, the combination of references is taken to render a total content of aluminum oxide and zirconium oxide of 3-15 wt% obvious due to overlapping ranges. In fact, considering the fact that Hojaji discloses a lower limit of 2wt% for aluminum oxide and the fact that Ito discloses an upper range of 5wt%, the combination of references is taken to, at least, renders the claimed concentration of 3-15wt% for the total of aluminum oxide and zirconium oxide obvious. 

With respect to claim 14, as detailed out above, the combination of Hojaji in view of Hsu in view of Ito renders the use of zirconium oxide in the teaching of Hojaji obvious as that taught by Ito; Ito, also, teaches the use of an amount of less than 10wt%, preferably less than 5wt% of zirconium oxide in glass composition/material for the purpose of improving heat resistance as well as surface hardness of glass, as detailed out above (Ito, [0071]). Considering the fact that the content of aluminum oxide as that taught by Hojaji is 2-30mass% and the content of zirconium oxide is less than 10wt%, preferably less than 5wt%, the combination of references is taken to render a total content of aluminum oxide and zirconium oxide of 4-11 wt% obvious due to overlapping ranges. In fact, considering the fact that Hojaji discloses a lower limit of 2wt% for aluminum oxide and the fact that Ito discloses an upper range of 5wt%, the combination of references is taken to, at least, renders the claimed concentration of 4-11wt% for the total of aluminum oxide and zirconium oxide obvious. 

With respect to claims 15 and 16, considering the fact that the combination of references renders the composition and density of glass materials known to be used as a grinding media obvious, the claimed Knoop hardness of greater than 630, or even greater than 650 are expected to follow from the glass composition of the combination of references. 

With respect to claim 19, as detailed out above, the combination of Hojaji in view of Hsu in view of Ito renders the use of zirconium oxide in the teaching of Hojaji obvious as that taught by Ito; Ito, also, teaches the use of an amount of less than 10wt%, 
Additionally, a disclosed concentration of less than 10wt%, and in particular less than 5wt% of zirconium oxide is taken to have overlapping with the claimed range of “less than 3wt% as claimed in claim 19.

Allowable Subject Matter
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art do not disclose or suggest the cumulative limitations of claims 13, 14, and 17; in other words, the prior art do not disclose or suggest the abrasive blasting media of claim 14, wherein the abrasive blasting media are particles having a particle size range wherein greater than 80% of the particles are in a size range from 425 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive.
Applicant has argued that Hojaji disclose glass microspheres of low density, and one skilled in the art would not expect to use them as abrasive blasting media.
The Examiner, respectfully, submits that the density disclosed by Hojaji is very close to the claimed density; thus, as noted above, according to MPEP 2144.05 “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
Additionally, the fact that the reference renders the use of microspheres having substantially overlapping content of silica, aluminum oxide, iron oxide, and other oxides such as sodium oxide with the claimed ones, it would be expected of the microspheres to be capable of being used as blasting media. This is especially due to the fact that the 

	The rejection of claims 13-19 is withdrawn due to the fact that, upon further review, the combination of references presented in the previous Office Action is not found to render the presence of a combination of both aluminum oxide and zirconium oxides in an amount of 3-15 wt% obvious.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/PEGAH PARVINI/Primary Examiner, Art Unit 1731